Exhibit 10(i) EXECUTION COPY SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT This SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of March 23, 2010 by and among ActiveCare, Inc., a Delaware corporation (the “Company”), and each of the purchasers of shares of Series B Convertible Preferred Stock of the Company whose names are set forth on Exhibit A hereto and such purchasers’ respective successors and assigns (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I. PURCHASE AND SALE OF PREFERRED STOCK Section 1.01Purchase and Sale of Stock. Upon the following terms and conditions, the Company shall issue and sell to the Purchasers and each of the Purchasers shall purchase from the Company, the number of shares of the Company’s Series B Convertible Preferred Stock, par value $0.00001 per share (the “Series B Convertible Preferred Stock”), at a purchase price equal to $1.75 per share (the “Preferred Shares”), convertible into shares of the Company’s common stock, par value $0.00001 per share (the “Common Stock”), in the amounts set forth opposite such Purchaser’s name on Exhibit A hereto. The designation, rights, preferences and other terms and provisions of the Series B Convertible Preferred Stock are set forth in the Certificate of Designation of the Relative Rights and Preferences of the Series B Convertible Preferred Stock attached hereto as Exhibit B (the “Certificate of Designation”). The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), or Section 4(2) of the Securities Act. Section 1.02Warrants. The Company agrees to issue to each of the Purchasers a Class C Warrant in substantially the form attached hereto as Exhibit C (the “Warrants”),to purchase a number of shares of Common Stock equal to one hundred percent (100%) of the number of Conversion Shares initially issuable upon conversion of such Purchaser’s Preferred Shares purchased. The number of Warrants each Purchaser shall be issued pursuant to this Agreement is set forth opposite such Purchaser’s name on Exhibit A hereto. The Warrants shall have an initial term of five (5) years from the Closing Date and shall have an exercise price per share equal to $3.00 (as defined in the applicable Warrant). Section 1.03Conversion Shares.
